Exhibit 10.1
CATAPULT COMMUNICATIONS CORPORATION
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between Richard A. Karp (“Executive”) and Catapult
Communications Corporation, a Nevada corporation (the “Company”), effective as
of June 13, 2008.
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control of the Company.
     2. The Committee believes that it is in the best interests of the Company
and its stockholders to provide Executive with an incentive to continue his or
her employment and to motivate Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     3. The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment following
a Change of Control. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement will terminate on December 31, 2009.
Notwithstanding the previous sentence, if Executive becomes entitled to benefits
pursuant to Section 3 and/or Section 4 of this Agreement, the Agreement will not
terminate until, but will terminate when, all of the obligations of the parties
hereto with respect to this Agreement have been satisfied.
     2. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, including
(without limitation) any termination that occurs other than during the period
that is on or within twelve (12) months after a Change of Control as provided
herein, Executive will not be entitled to any payments, benefits, damages,
awards or

 



--------------------------------------------------------------------------------



 



compensation other than as provided by this Agreement and the payment of accrued
but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses.
     3. Change of Control Payment. In the event of a Change of Control, and
subject to Executive’s continued employment with the Company through the
effective date of such Change of Control, Executive will receive a lump sum
payment in an amount equal to twelve (12) months of Executive’s annual base
salary as in effect immediately prior to the Change of Control (the “Change of
Control Payment”). The Change of Control Payment will be paid within ten
(10) days of the effective date of such Change of Control. The Change of Control
Payment to be paid pursuant to this Section 3 will be in addition to any other
payments Executive may otherwise be entitled to receive under Section 4.
     4. Severance Benefits.
          (a) Termination without Cause or Resignation for Good Reason in
Connection with a Change of Control. If the Company terminates Executive’s
employment with the Company without Cause or if Executive resigns from such
employment for Good Reason, and such termination occurs on or within twelve
(12) months after a Change of Control, and Executive signs and does not revoke a
release of claims with the Company (in a form reasonably acceptable to the
Company) that is effective no later than March 15 of the year following the year
in which the termination occurs, then Executive will receive the following from
the Company:
               (i) Accrued Compensation. The Company will pay Executive all
accrued but unpaid vacation, expense reimbursements, wages, and other benefits
due to Executive under any Company-provided plans, policies, and arrangements.
               (ii) Severance Payment. Executive will receive a lump sum payment
of severance equal to 100% of Executive’s annual base salary as in effect
immediately prior to Executive’s termination date or (if greater) at the level
in effect immediately prior to the Change of Control.
               (iii) Equity Awards. All outstanding equity awards will vest in
full as to 100% of the unvested portion of the award. Executive will have six
(6) months following the date of his or her termination in which to exercise any
outstanding stock options or other similar rights to acquire Company common
stock; provided, however, that such post-termination exercise period will not
extend beyond the original maximum term of the stock option or other similar
right to acquire Company common stock and an equity award will not extend beyond
a Change of Control in the event it is not assumed or substituted for as
contemplated by the stock plan under which it was granted.
               (iv) Continued Employee Benefits. If Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) for Executive and Executive’s eligible
dependents, within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to Executive’s termination) until
the earlier of (A) a period of eighteen (18) months from the last date of
employment of the Executive with the Company, or (B) the date upon which
Executive and/or Executive’s eligible dependents becomes covered under similar
plans. COBRA reimbursements will be made by the Company to Executive consistent
with the Company’s normal expense reimbursement policy.

-2-



--------------------------------------------------------------------------------



 



          (b) Timing of Severance Payments. Unless otherwise required by
Section 4(g), the Company will pay any severance payments in a lump sum as soon
as practicable following Executive’s termination date; provided, however, that
no severance or other benefits will be paid or provided until the release of
claims discussed in Section 4(a) becomes effective, and any severance amounts or
benefits otherwise payable between Executive’s termination date and the date
such release becomes effective will be paid on the effective date of such
release. If Executive should die before all of the severance amounts have been
paid, such unpaid amounts will be paid in a lump-sum payment promptly following
such event to Executive’s designated beneficiary, if living, or otherwise to the
personal representative of Executive’s estate.
          (c) Voluntary Resignation; Termination for Cause. If Executive’s
employment with the Company terminates (i) voluntarily by Executive (other than
for Good Reason during the period that is on or within twelve (12) months after
a Change of Control) or (ii) for Cause by the Company, then Executive will not
be entitled to receive severance or other benefits except for those (if any) as
may then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
          (d) Disability; Death. If the Company terminates Executive’s
employment as a result of Executive’s Disability, or Executive’s employment
terminates due to his or her death, then Executive will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
          (e) Termination not in Connection with a Change of Control. In the
event Executive’s employment is terminated for any reason other than as provided
in Section 4(a), then Executive will be entitled to receive severance and any
other benefits only as may then be established under the Company’s existing
written severance and benefits plans and practices or pursuant to other written
agreements with the Company.
          (f) Exclusive Remedy. In the event of a Change of Control as set forth
in Section 3 of this Agreement, or a termination of Executive’s employment as
set forth in Section 4(a) of this Agreement, the provisions of Section 3 and
Section 4, as applicable, are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement
(other than the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Executive will be entitled to no benefits,
compensation or other payments or rights upon a Change of Control or a
termination of employment following a Change of Control other than those
benefits expressly set forth in Section 3 or Section 4 of this Agreement.
          (g) Section 409A.
               (i) Notwithstanding anything to the contrary in this Agreement,
if Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of
Executive’s termination (other than due to death), then the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following
Executive’s termination of employment, will become

-3-



--------------------------------------------------------------------------------



 



payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following his or her termination but prior to the six (6) month
anniversary of his or her termination, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
               (ii) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.
               (iii) Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.
               (iv) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
     5. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive’s Change of Control Payment
and severance benefits under Section 3 and Section 4(a)(i) respectively will be
either:
          (a) delivered in full, or
          (b) delivered as to such lesser extent which would result in no
portion of such benefits being subject to excise tax under Section 4999 of the
Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
reduction of cash payments; cancellation of accelerated vesting of equity
awards; reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

-4-



--------------------------------------------------------------------------------



 



     Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5 will be made in writing by the
Company’s independent public accountants immediately prior to a Change of
Control or such other person or entity to which the parties mutually agree (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may incur in connection with any calculations
contemplated by this Section 5.
     6. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Cause. “Cause” will mean:
               (i) Executive’s continued intentional and demonstrable failure to
perform his or her duties customarily associated with Executive’s position as an
employee of the Company or its respective successors or assigns, as applicable
(other than any such failure resulting from Executive’s mental or physical
Disability) after Executive has received a written demand of performance from
the Company with specifically sets forth the factual basis for the Company’s
belief that Executive has not devoted sufficient time and effort to the
performance of his or her duties and has failed to cure such non-performance
within thirty (30) days after receiving such notice (it being understood that if
Executive is in good-faith performing his or her duties, but is not achieving
results the Company deems satisfactory for Executive’s position, it will not be
considered to be grounds for termination of Executive for “Cause”);
               (ii) Executive’s conviction of, or plea of nolo contendere to, a
felony that the Board of Directors of the Company (the “Board”) reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business; or
               (iii) Executive’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against, and
causing material harm to, the Company or its respective successors or assigns,
as applicable.
          Executive will receive notice and an opportunity to be heard before
the Board with Executive’s own attorney before any termination for Cause is
deemed effective. Notwithstanding anything to the contrary, the Board may
immediately place Executive on administrative leave (with full pay and benefits
to the extent legally permissible) but will allow reasonable access to Company
information, employees and business should Executive wish to avail himself and
prepare for his or her opportunity to be heard before the Board prior to the
Board’s termination for Cause. If Executive avails himself of his or her
opportunity to be heard before the Board, and then fails to make himself or
herself available to the Board within thirty (30) days of such request to be
heard, the Board may thereafter cancel the administrative leave and terminate
Executive for Cause. Likewise, if the Board fails to make itself available to
Executive and his or her counsel within thirty (30) days of Executive’s request
to be heard, Executive will be entitled to terminate his or her employment with
the Company and such termination will be treated as a resignation by Executive
for Good Reason.

-5-



--------------------------------------------------------------------------------



 



          (b) Change of Control. “Change of Control” will mean the occurrence of
any of the following events:
               (i) Change in Ownership of the Company. A change in the ownership
of the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
50% of the total voting power of the stock of the Company, except that any
change in the ownership of the stock of the Company as a result of a private
financing of the Company that is approved by the Board will not be considered a
Change of Control; or
               (ii) Change in Effective Control of the Company. A change in the
effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change of Control; or
               (iii) Change in Ownership of a Substantial Portion of the
Company’s Assets. A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 50% of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. For purposes of this subsection (iii), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.
          For these purposes, persons will be considered to be acting as a group
if they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company.
          Notwithstanding the foregoing provisions of this definition, a
transaction will not be deemed a Change of Control unless the transaction
qualifies as a change in control event within the meaning of Section 409A.
          (c) Disability. “Disability” will mean that Executive has been unable
to perform his or her Company duties as the result of his or her incapacity due
to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement or 180 days in any consecutive twelve
(12) month period, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate Executive’s employment. In the event that Executive
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate will automatically be deemed to have been revoked.

-6-



--------------------------------------------------------------------------------



 



          (d) Good Reason. “Good Reason” will mean Executive’s termination of
employment within ninety (90) days following the expiration of any cure period
(discussed below) following the occurrence of one or more of the following,
without Executive’s consent:
               (i) The assignment to Executive of any duties, or the reduction
of Executive’s duties, either of which results in a material diminution of
Executive’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, or the removal of Executive from such
position and responsibilities; provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity, whether as a subsidiary, business unit or
otherwise (as, for example, when the Chief Executive Officer of the Company
remains the Chief Executive Officer of the Company following a Change of Control
where the Company becomes a wholly owned subsidiary of the acquiror, but is not
made the Chief Executive Officer of the acquiring corporation) will not
constitute “Good Reason;”
               (ii) A material reduction in Executive’s base salary as in effect
immediately prior to such reduction, unless the Company (or Executive’s employer
or the parent corporation in a group of controlled corporations following a
Change of Control) also similarly reduces the base salary of all other employees
of the Company (or Executive’s employer or the parent corporation in a group of
controlled corporations following a Change of Control) with positions, duties
and responsibilities comparable to Executive’s;
               (iii) A material change in the geographic location at which
Executive must perform services (in other words, the relocation of Executive to
a facility that is more than thirty-five (35) miles from Executive’s current
location);
               (iv) Any purported termination of the Executive’s employment for
“Cause” without first satisfying the procedural protections, as applicable,
required by the definition of “Cause” set forth in that definition; or
               (v) The failure of the Company to obtain the assumption of the
Agreement by a successor and/or acquirer.
          The notification and placement of Executive on administrative leave
pending a potential determination by the Board that Executive may be terminated
for Cause will not constitute Good Reason.
          Executive will not resign for Good Reason without first providing the
Company with written notice within sixty (60) days of the event that Executive
believes constitutes “Good Reason” specifically identifying the acts or
omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than thirty (30) days following the date of such notice.
          (e) Section 409A Limit. “Section 409A Limit” will mean the lesser of
two (2) times: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified

-7-



--------------------------------------------------------------------------------



 



plan pursuant to Section 401(a)(17) of the Code for the year in which
Executive’s employment is terminated.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) Executive’s Successors. The terms of this Agreement and all rights
of Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     8. Arbitration.
          (a) The Company and Executive each agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration under the
arbitration rules set forth in California Code of Civil Procedure Sections 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law. Disputes that the Company and Executive agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. The Company and Executive further understand
that this agreement to arbitrate also applies to any disputes that the Company
may have with Executive.
          (b) Procedure. The Company and Executive agree that any arbitration
will be administered by Judicial Arbitration & Mediation Services, Inc.
(“JAMS”), pursuant to its Employment Arbitration Rules & Procedures (the “JAMS
Rules”). The Arbitrator will have the power to decide any motions brought by any
party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing. The Arbitrator will have the
power to award any remedies available under applicable law, and the Arbitrator
will award attorneys’ fees and costs to the prevailing party, except as
prohibited by law. The Company will pay for any administrative or hearing fees
charged by the Arbitrator or JAMS except that Executive will pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fees as Executive would have instead paid had he or she filed a
complaint in a court of law. The Arbitrator will administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil

-8-



--------------------------------------------------------------------------------



 



Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Clara County,
California.
          (c) Remedy. Except as provided by the Act and this Agreement,
arbitration will be the sole, exclusive, and final remedy for any dispute
between Executive and the Company. Accordingly, except as provided for by the
Act and this Agreement, neither Executive nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.
          (d) Administrative Relief. Executive understand that this Agreement
does not prohibit him or her from pursuing any administrative claim with a
local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, including, but
not limited to, the Department of Fair Employment and Housing, the Equal
Employment Opportunity Commission, the National Labor Relations Board, or the
Workers’ Compensation Board. This Agreement does, however, preclude Executive
from pursuing court action regarding any such claim, except as permitted by law.
          (e) Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial. Finally, Executive agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.
     9. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason will be communicated by a notice of termination to
the other party hereto given in accordance with Section 9(a) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice). The failure by Executive to include in the
notice any fact or circumstance which contributes to a showing of Good Reason
will not waive any right of Executive hereunder or preclude Executive from
asserting such fact or circumstance in enforcing his or her rights hereunder.

-9-



--------------------------------------------------------------------------------



 



     10. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any such
payment be reduced by any earnings that Executive may receive from any other
source.
          (b) Other Requirements. Executive’s receipt of any payments or
benefits under Section 3 and/or Section 4 will be subject to Executive
continuing to comply with the terms of any confidential information agreement
executed by Executive in favor of the Company and the provisions of this
Agreement.
          (c) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
          (d) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (e) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto and which specifically
mention this Agreement.
          (f) Choice of Law. The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions). Any claims
or legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in the jurisdiction where Executive resides, and Executive and the Company
hereby submit to the jurisdiction and venue of any such court.
          (g) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
          (h) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income, employment and other taxes.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
[Signature Page to Follow]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

                  COMPANY       CATAPULT COMMUNICATIONS CORPORATION    
 
               
 
      By:   /s/ Christopher A. Stephenson    
 
               
 
               
 
      Title:   Vice President, Chief Financial Officer and Secretary    
 
               
 
      Date:   June 13, 2008    
 
               
EXECUTIVE
          /s/ Richard A. Karp    
 
               
 
               
 
      Title:   Chief Executive Officer & Chairman of the Board    
 
               
 
      Date:   June 13, 2008    

-11-